Citation Nr: 9917726	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  96-26 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUES

Entitlement to service connection for post traumatic stress 
disorder (PTSD), a seizure disorder described as epilepsy, 
and an obsessive compulsive disorder.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel



INTRODUCTION

The appellant had active service from September 1979 to 
November 1980.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas.  

In July 1997, a hearing was held at the RO before the Board 
Member signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7102 (West 1991 & Supp. 1999).  A transcript of the hearing 
testimony has been associated with the claims file.

The claim was remanded in October 1997 for further 
development and due process revisions.  It was noted that the 
case was developed and certified on the issue of whether new 
and material evidence has been submitted to reopen the 
instant claims.  Review of the record revealed that this was 
not the proper legal basis. It was the conclusion of the 
Board that the issue was actually one of service connection 
and in need of a full merits determination.  In order to 
avoid prejudice to the appellant, the claims were returned to 
the RO for adjudication on the proper basis.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The development and due 
process revisions having been accomplished to the extent 
possible, the claims are returned for adjudication.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the appellant's claims.

2. A current diagnosis of PTSD is of record.

3.  The appellant did not engage in combat, serve in a combat 
zone, or receive any traumatic injuries, or treatment during 
service. His non-combat related stressors are not supported 
by corroborating evidence.

4.  The appellant has failed to submit any verifiable 
stressor information.

5.  The appellant's service medical records do not contain 
any complaints, findings, or diagnosis of a continuing 
neuropsychiatric disability of any kind, obsessive-compulsive 
disorder, seizure disorder, head injuries, or other physical 
injuries, or trauma.  He was seen for a situational reaction 
with anxiety and depression during service which appears to 
have resolved post-service.

6.  The available post service medical records date only from 
1994.  They note an obsessive compulsive disorder, and a 
history of a seizure disorder referring to a diagnosis of 
epilepsy, and grand mal seizure in the early 1990's, 
approximately 10 years after service.  

7.  There is no competent evidence on file that the appellant 
now has any continuing seizure disorder that can be related 
to service or to any occurrence or event therein.

8.  The VA examination in February 1998 was negative for any 
seizure disorder.

9.  There is no medical opinion, or other competent evidence, 
linking the appellant's obsessive compulsive disorder, or 
seizure disorder, if any, to his period of service, or that 
indicate that he has had continuing residuals since that 
time.

10.  The competent evidence of record does not show that the 
appellant currently has PTSD, obsessive compulsive disorder, 
and/or a seizure disorder, due to any incident or injury in 
service.  


CONCLUSIONS OF LAW

1.  PTSD was not shown to be incurred in or aggravated by the 
appellant's active duty service based on the evidence of 
record.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.304 (1998).

2.  The appellant has not submitted evidence that a seizure 
disorder, and an obsessive-compulsive were incurred in or 
aggravated by service, and the claims are not well-grounded. 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999; 38 C.F.R. 
§§  3.303, § 3.306 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1998).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303(d) (1998).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In an October 1997 remand, the appellant was asked to provide 
any additional stressor information, names, dates, places, as 
well as treatment information for his claimed psychiatric and 
seizure disorders.  He failed to provide the evidence or 
information requested. See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991), wherein the United States Court of Appeals 
for Veterans Claims (formerly the United States Court of 
Veterans Appeals) (hereinafter Court) held that "[t]he duty 
to assist is not always a one-way street. If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence." The Board maintains that 
it has more than adequately satisfied its duty to assist in 
the development of facts pertinent to his claims as 
contemplated by 38 U.S.C.A. § 5107(a). Therefore, based upon 
the evidence in the claims folder, the Board will render a 
decision herein on these appellate issues, to the extent 
indicated.


I. Entitlement to service connection for PTSD

Initially, the Board finds that the appellant's claim is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999); that is, he has presented a claim 
that is plausible.  All evidentiary assertions are deemed 
credible for this determination.  Further, he has not alleged 
nor does the evidence show that any records of probative 
value, which could be associated with the claims folder and 
that have not already been sought, are available. 

Service connection for PTSD requires a medical diagnosis of 
PTSD; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
actually occurred.  64 Fed. Reg. 32807-32808 (June 18, 1999) 
(effective March 7, 1997, to be codified at 38 C.F.R. 
§ 3.303(f) (1999).  (This new regulation restated these three 
essential elements from 38 C.F.R. § 3.303(f) (1998), 
previously in effect.  The change to the regulation as it 
pertains to this case is not so significant that the Board is 
unable to proceed.  As there is no essential substantive 
change affecting this case, neither the old or the new 
provisions is more liberal as affects this claim.)

With respect to the first element, the United States Court of 
Veterans Appeals (Court) has held that "a clear (that is, 
unequivocal) PTSD diagnosis by a mental-health professional 
must be presumed to have been made in accordance with the 
applicable DSM [Diagnostic and Statistical Manual of Mental 
Disorders] criteria as to both the adequacy of the 
symptomatology and the sufficiency of the stressor."  Cohen 
v. Brown, 10 Vet. App. 128, 139 (1997).  Moreover, the Court 
concluded that "under the DSM-IV, the mental illness of PTSD 
would be treated the same as a physical illness for purposes 
of VA disability compensation in terms of predisposition 
toward development of that condition."  Id. at 141 
(incorporating the "eggshell plaintiff" rule to service 
connection awards).  

With regard to the second element, the evidence necessary to 
establish that the claimed stressor actually occurred varies 
depending on whether it can be determined that the veteran 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) 
(West 1991 & Supp. 1999).  The Court has held that "[w]here 
it is determined, through recognized military citations or 
other supportive evidence, that the veteran was engaged in 
combat with the enemy and the claimed stressors are related 
to such combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service'."  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); 38 U.S.C.A. § 1154(b) (West 1991 & Supp. 1999); 
38 C.F.R. § 3.304(d), (f) (1998); see also Gaines v. West, 11 
Vet. App. 113 (1998) (determination of whether veteran 
engaged in combat with enemy is particularly significant in 
PTSD cases).

If the claimed stressor is related to combat, under the prior 
regulation, service department evidence that the veteran 
engaged in combat or that the veteran was awarded the Purple 
Heart, Combat Infantryman Badge, or similar combat citation 
will be accepted, in the absence of evidence to the contrary, 
as conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(f) (1998).  Under the new criteria it is 
required that the evidence establishes that the veteran 
engaged in combat with the enemy.  However, if the "claimed 
stressor is not combat related, a veteran's lay testimony 
regarding in-service stressors is insufficient to establish 
the occurrence of the stressor and must be corroborated by 
'credible supporting evidence'."  Cohen, 10 Vet. App. at 142 
(citing Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Doran 
v. Brown, 6 Vet. App. 283 (1994)).  

A review of the appellant's service medical records revealed 
that the appellant was separated from service because of a 
situational adjustment reaction; severe anxiety and 
depression; and suicidal tendencies.  The records indicate 
that this was apparently caused by financial and marital 
problems that developed during service.  Further, review did 
not reveal any evidence that the appellant was injured in 
service, in combat, or ever served outside of the Continental 
United States.   

In a November 1995 VA examination, the appellant complained 
that crowds bothered him, and he hated people, and germs. He 
complained of being highly depressed and losing 2 wives.  He 
also described a series of compulsions for checking car doors 
being locked, etc.  He allegedly was physically abused during 
service, and locked in an engine room with no lights on while 
in the Coast Guard, and reportedly had virtually nightly 
nightmares of this abuse.

The appellant was casually groomed, mood was depressed, and 
affect was appropriate.  He readily conversed; thought 
processes were logical and tight, with no loosening of 
association, or confusion; but, eye contact was limited.  
There was no gross impairment of memory, hallucinations or 
delusions; and, he denied suicidal intent.  He was oriented 
times three, and insight and judgment were adequate.  The 
examiner opined that symptoms which may have been consistent 
with PTSD were subsumed by the appellant's obsessive 
compulsive disorder and other psychiatric pathology.  He was 
also considered competent at that time.  

In July 1997, a hearing was held before a traveling Member of 
the Board sitting at the RO.  The appellant was representing 
himself in the course of this appeal. He testified that he 
had had been treated for the conditions in contention by the 
VA within the first year of separation from service.  The 
treatment lasted from 1980 through 1981. Afterwards, he was 
treated by private doctors until approximately five years 
ago.  The appellant testified that he could not remember the 
names of any of the physicians who treated him from 1981 to 
1994. 

In October 1997, the Board remanded the appellant's claim for 
further development to include, with the appellant's 
assistance, locating any additional VA, and private treatment 
records for the period beginning in November 1980 through 
1994. The RO was also to schedule, a psychiatric examination 
to determine the present nature and etiology of his chronic 
mental disabilities.

The appellant failed to respond to a request's for private 
medical treatment information from 1980 and on.  While he 
signed the authorizations for release of information, he 
failed to submit any physician or treatment center names.

A January 1998 letter received from the VA in Texas indicated 
no records of treatment for the appellant between 1980 to 
1981 were found at that facility.

In a VA examination in March 1998, and addendum to the 
examination, the appellant complained of depression since the 
early 1980's; difficulty falling asleep; and nightmares about 
his experiences in the Coast Guard. The appellant was 
reluctant to discuss his experiences, and the examiner had 
difficulty fully exploring PTSD.  He stated that," If I was 
to start touching on it, I'd lose it."  He further stated 
that if not for his medication, he would "probably be locked 
up." He stated that he had suicidal ideation, but denied 
intent. He reported some apparent nightmares relating to 
being thrown against a wall, and being a scapegoat throughout 
his time in service.  He had intrusive thoughts, and was 
easily startled by noises.  He was uncomfortable in crowds, 
and did not go to restaurants or stores.  This was partially 
due to his obsessive-compulsive disorder.  

He was casually groomed; speech was within normal limits; he 
easily conversed; and, was fully cooperative. He gave no 
reason to doubt the information provided. A considerable 
amount of depression and some anxiety were noted.  His 
thought processes and associations were logical, and tight 
with no loosening of association, or confusion noted. No 
gross memory impairment; hallucinations or delusional 
materials were noted. Insight and judgment were adequate, and 
he was oriented times 3.  The examiner diagnosed PTSD, 
chronic, with a GAF of 48.  He opined that the appellant was 
competent, and not in need of psychiatric hospitalization. In 
the addendum, the examiner opined that the appellant did have 
PTSD due to the physical and verbal abuse he reported in 
service.

Evidence submitted to support appellant's claim includes 
several VA and private hospital records from 1994 to 1995 
diagnosing various mental disorders including; major 
depression; obsessive compulsive disorder; agoraphobia; 
temporal lobe epilepsy; marijuana abuse; history of poly 
substance abuse, including alcohol, drugs, solvents, and 
cocaine; and, attempted suicide.  

The Board has considered the appellant's statements, as well 
as various lay statements from his family.  Although these 
statements are probative of symptomatology, they are not 
competent or credible evidence of a diagnosis, date of onset, 
or medical causation of a disability as he, or his family and 
friends have not been shown to have the qualifications to 
render such opinions.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  
The appellant's assertions are not deemed to be credible in 
light of the other objective evidence of record showing no 
verified stressors for PTSD and showing several other 
psychiatric diagnoses that have not been related to service. 

The Board has reviewed the record in its entirety, mindful of 
the elements needed to sustain a diagnosis of PTSD. Although 
not specifically stated, the last examination report of 
record, generally shows that the examiner relied upon history 
provided by the appellant as a foundation for the diagnosis 
of PTSD. 

However, the appellant cannot be service-connected for PTSD 
where the evidence does not support any verifiable inservice 
non-combat related stressor.  The criteria for a valid claim 
for PTSD, therefore, have not been met in this case.  The 
Board is not required to accept the appellant's 
uncorroborated account of his claimed stressor(s) as a basis 
for substantiating his claim, notwithstanding health 
professionals who accept as truthful the appellant's reported 
service medical history for purposes of treatment and 
diagnosis. See Cohen, 10 Vet. App. at 142 (an opinion by a 
mental health professional based on a post-service 
examination of the veteran cannot be used to establish the 
occurrence of a stressor). See also Swann v. Brown, 5 Vet. 
App. 229, 233 (1993); Wood v. Derwinski, 1 Vet. App. 406 
(1991).

The Board is required to base its decision on the evidence of 
records. See Colvin v. Derwinski, 1 Vet. App. 171 (1991). It 
is noted that the appellant's account of incidents occurring 
during his tour of duty are not corroborated.  His claim of 
stressors described as being pushed into a wall and hurting 
his head; or, being locked in a dark room are invalid.  No 
evidence has otherwise been presented to support the 
occurrence of any inservice stressors.  The evidence does not 
establish PTSD in service, or, in the separation examination.  
Significantly, the November 1995 VA examination noted that 
while the appellant had some symptoms which may have been 
consistent with PTSD, these were subsumed by his obsessive-
compulsive disorder and other psychiatric pathology.  In 
addition, while the examiner in the March 1998 VA examination 
diagnosed PTSD, he noted that he had difficulty exploring the 
PTSD fully, due to the appellant's reluctance to discuss it.  
The examiner opined that the PTSD was due to the physical and 
verbal abuse reported by the appellant in service.  An 
alleged link set forth by the examiner between the claimed 
stressors and service is not in and of itself sufficient to 
grant service connection for PTSD.  While in this case, 
medical evidence establishing a clear diagnosis of PTSD is 
present, credible supporting evidence that the claimed 
inservice stressors occurred is not.  The evidence of record 
does not support a finding of any chronic acquired 
psychiatric disorder in service, nor does the evidence show a 
nexus between any current psychiatric disorder and service or 
disease or injury incurred in service.  As such, the 
appellant has not met one of the essential elements in 
establishing a claim of service connection for PTSD. 38 
C.F.R. § 3.304(f). 

It is again noted that the appellant had a situational 
reaction with anxiety and depression which was treated during 
service, and ultimately lead to his being separated 
therefrom.  None of these records described nightmares, 
beatings or abuse.  There is no evidence that the appellant 
was treated at any time during service for residuals of the 
claimed abuse, nor is there pertinent evidence of any 
psychiatric treatment in the years after service.

Pursuant to 38 U.S.C.A. § 5107(b), where, after review of all 
the evidence, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
In this case, the Board finds that there is no approximate 
balance of the positive and negative evidence as to whether 
the appellant's claimed PTSD was incurred in service. 
Clearly, the preponderance of the evidence is against the 
claim. Thus, the Board concludes that the appellant's claim 
for service connection for PTSD must be denied.


II. Entitlement to service connection for an obsessive-
compulsive disorder; and, epilepsy.

The threshold question to be answered at the outset of the 
analysis of any case is whether the veteran's claim is well 
grounded; that is, whether it is plausible, meritorious on 
its own, or otherwise capable of substantiation. Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  If a particular claim is 
not well grounded, then the appeal fails and there is no 
further duty to assist in developing facts pertinent to the 
claim as such development would be futile.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999).

In Tirpak v. Derwinski, 2 Vet. App. 609 (1992), the Court 
held that the appellant in that case had not presented a 
well-grounded claim as a matter of law.  The Court pointed 
out that "unlike civil actions, the [VA] benefits system 
requires more than an allegation; the claimant must submit 
supporting evidence." Tirpak, at 611.  The evidentiary 
assertions by the appellant must be accepted as true for the 
purposes of determining whether a claim is well grounded, 
except where the evidentiary assertion is inherently 
incredible or beyond the competence of the person making the 
assertion.  See King v. Brown, 5 Vet. App. 19 (1993); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  See also Caluza 
v. Brown, 7 Vet. App. 498 (1995) (well-grounded claim 
requires competent evidence of (a) a current disability; (b) 
incurrence or aggravation of disease of injury during active 
duty; and (c) a nexus between in-service injury or disease 
and current disability).  In this case, the evidentiary 
assertions as to the claim of service connection for an 
acquired psychiatric disorder, described as an obsessive-
compulsive disorder is beyond the competence of the appellant 
when viewed in the context of the total record.

Further, a present disability must exist and it must be shown 
that the present disability is the same disease or injury, or 
the result of disease or injury incurred in or made worse by 
the appellant's military service. 38 C.F.R. § 3.303 (1998); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  However, it need not 
be shown that the disability was present or diagnosed during 
service but only that there is a nexus between the current 
condition and military service, even if first diagnosed after 
service, on the basis of all the evidence, including 
pertinent service medical records.  This can be shown by 
establishing that the disability resulted from personal 
injury or disease suffered in the line of duty.  38 C.F.R. § 
3.303(d) (1998); Godfrey  v. Derwinski, 2 Vet. App. 352, 356 
(1992).

For the showing of chronic disease in service there are 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then the showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease occurred in service.  38 C.F.R. 
§ 3.303(d) (1998).

As a prerequisite to establishing service connection for an 
acquired psychiatric disorder, the condition must be 
recognized by or analogous to those conditions listed in 38 
C.F.R. § 4.130 and must have been incurred or aggravated in 
service, 38 U.S.C.A. § 1110, or must be a psychosis which 
became manifest to a degree of 10 percent within one year 
from the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

When all of the relevant evidence is assembled, the Board is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a fair preponderance 
of the evidence is against his claim, in which case the claim 
is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

a. obsessive-compulsive disorder

The service medical records are negative for an complaints, 
treatment, or diagnoses of an obsessive-compulsive disorder, 
and there are no post service medical records of file until 
approximately 1994 to 1995.

In a November 1995 VA examination, the appellant complained 
that he hated people, and germs. He also noted several other 
compulsions, including checking car doors to make sure they 
are locked. He said, "everything has got to be perfect." 
His second wife left him after nine years because, "she was 
tired of my military ways of living."  He said everything 
had to be perfect, with no excuses.

The appellant refused to shake the examiner's hand, 
apologizing by saying that he had difficulties with germs. 
Before sitting down he wiped the seat with a cloth. The 
examiner diagnosed obsessive compulsive disorder; and, 
personality change due to a general medical condition, 
unspecified.  There was no relationship to service expressed 
by the examiner. 

In July 1997, a hearing was held before a traveling Member of 
the Board sitting at the RO.  The appellant testified that he 
had a cleanliness disorder since boot camp, and would get in 
trouble for washing out the chief's coffeepot and cups, 
because he could not stand filth.   

In October 1997, the Board remanded the claim for further 
development.

In a VA examination in March 1998, the appellant complained 
of a cleanliness disorder.  He could not go into a store, or 
touch anything. He reported a number of symptoms consistent 
with obsessive compulsive disorder, i.e. numerous recurring 
thoughts about germs, as well as a number of cleaning and 
checking routines. He cleans his house thoroughly twice a 
week, and the floors daily.  He always showers before supper.  
He is afraid to push a shopping cart and uses a piece of 
paper when he pushes a cart. In an addendum to the 
examination, the examiner opined that the appellant had an 
obsessive-compulsive disorder, but there was no evidence 
relating its onset to service. 

Several VA and private hospital records from 1994 to 1995 
diagnosed obsessive compulsive disorder, and other mental 
disorders.  Again, nothing in these records associated the 
disorders described to any in-service occurrence or event.

Regarding the three elements of a well-grounded claim, it is 
noted that the appellant is diagnosed with a current 
obsessive compulsive disability.  There is however no 
evidence of incurrence or aggravation of this disorder in 
service.  Neither is there evidence of a nexus between an 
inservice disease and the current disability. As such a nexus 
has not been shown, and the claim cannot be well grounded.

b.  service connection for epilepsy.

There are no service, or, post service VA or private medical 
records indicating complaints, treatment, or diagnoses of 
epilepsy.  

In a November 1995 VA examination, the appellant reported 
being diagnosed with a temporal lobe seizure disorder 2 or 3 
years ago, and being treated with Dilantin.  He still had 1 
to 2 episodes per month in which he lost track and felt 
dizzy. He alleged a grand mal seizure about 3 years ago, 
associated with medication for manic depression.

The appellant stated that an electroencephalogram was done 
several years ago to confirm his temporal lobe seizure 
diagnosis. The examiner opined that he had episodes of 
transient memory lapses with at least one grand mal seizure, 
by history.  The examiner further noted that  after examining 
the claims file, he found no evidence of an 
electroencephalogram, or any recent blood work regarding his 
Dilantin level, blood count, or liver profile.

Service connection for epilepsy was denied by rating action 
in March 1996, as there was no evidence of a head trauma, or 
epilepsy in service. He was diagnosed only within the last 2 
or 3 years, and the current neurological examination was 
within normal limits.  

In a July 1997 hearing before a traveling Member of the Board 
sitting at the RO, the appellant offered testimony in support 
of his claim. 

In a VA examination in March 1998, the neurologist observed 
that the appellant had a single generalized tonic-clonic 
seizure 4 to 5 years earlier, and was treated with an 
anticonvulsant since that time, and was currently taking 
Tegretol.  He had not had any other generalized tonic-clonic 
seizures since then. He reported another type of spell which 
occurred 2-3 times daily.  These consisted of shortness of 
breath, light headedness, a feeling of being drunk, and fear.  
They lasted for 5 minutes or longer, and he sometimes 
experienced a time lapse. He was last seen by the VA in April 
1997, and was reported to be stable at that time. He claimed 
to have had seizures in the military, but did not seek 
treatment. He stated that he had been shoved into a wall and 
hit his head in service.  He did not remember if he lost 
consciousness, but he did not receive any treatment and the 
records are negative. He also, had a history of heavy alcohol 
use in service.

An EEG was performed and the appellant was found to be 
neurologically normal without any focal abnormalities or 
epileptiform activity.  The diagnoses were; a single 
generalized tonic-clonic seizure, 4-5 years prior; 
Neurologically normal at present; daily proximal episodes 
which are most likely not epileptic seizures. 

Several VA and private hospital records from 1994 to 1995 
diagnosed temporal lobe epilepsy; as well as several other 
mental disorders.  

In light of the clear findings on VA examination that there 
were no objective findings of any current epilepsy disorder, 
the Board finds that the appellant has no current disability 
that is related to service.

In Rabideau v. Derwinski, 2 Vet. App. 141 (1992), the Court 
held that the failure to demonstrate that a disability is 
currently manifested constitutes failure to present a 
plausible or well- grounded claim.  In Brammer v. Derwinski, 
3 Vet. App. 223 (1992),  the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in disability.  In the absence of proof of a present 
disability, there can be no valid claim.  On this basis, the 
claim for service connection for epilepsy is not well 
grounded.

Conclusion

The Board also notes that the appellant has apparently filed 
a claim with the Social Security Administration (SSA) in 
November 1998.  There is no notice of any award in the file.  
As the appellant's claims are for service connection, an SSA 
award would be for a presently diagnosed disorder, and would 
not necessarily establish an etiological relationship to 
service.  Therefore, these records do not need to be obtained 
prior to this decision.  

Where a claim is not well grounded it is incomplete, and the 
VA is obligated under 38 U.S.C.A. § 5103 to advise the 
claimant of the evidence needed to complete his application.  
Robinette v. Brown, 8 Vet.App. 69 (1995).  In this case, with 
regard to the claims for service connection for a compulsive-
obsessive disorder, and a seizure disorder, in the statement 
of the case, as well as in other correspondence, the 
appellant has been notified of the defects in the evidentiary 
record, and the kinds of information needed.  As such, it is 
concluded he has been appropriately advised as to the 
information needed.  Finally, there is no prejudice in the 
Board's deciding this subissue as the appellant has been 
notified of the essentials of a well grounded claim.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

Service connection for PTSD is denied.

Service connection for a compulsive-obsessive disorder, and a 
seizure disorder, is denied as not well grounded.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

